Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
)         No. 08-06-00112-CV
IN RE:   DEANNA LYNN GIESICK,                )
)AN ORIGINAL PROCEEDING
                                                Relator.                )                  
)IN MANDAMUS
)


MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            This is an original proceeding in mandamus.  Relator, Deanna Lynn Giesick seeks a writ of
mandamus requiring the Honorable James L. Rex,, Judge of the 109th District Court of Winkler
County, Texas, to vacate or set aside temporary orders entered in a suit affecting the parent child
relationship.  After the mandamus petition was filed and on the same date that this Court issued an
order staying all proceedings in the case,


 Respondent granted Relator’s motion to transfer the
underlying case to Ector County.  See Tex.Fam.Code Ann. § 155.201 (Vernon Supp. 2005).  As a
result of the transfer order, Respondent can take no further action with respect to the temporary
orders because the 109th District Court no longer is the court of continuing, exclusive jurisdiction
and that court does not retain jurisdiction of the child.  See Tex.Fam.Code Ann. § 155.206(a),
(d)(Vernon 2002).  For the same reason, we cannot order Respondent to vacate or set aside the
temporary orders entered on May 3, 2006.  Because the transfer of the case to Ector County
effectively rendered the mandamus petition moot, we therefore lift the stay entered on May 5, 2006
and deny mandamus relief.
 
PER CURIAM
May 10, 2006 



Before Barajas, C.J., McClure, and Chew, JJ.
(Barajas, C.J., not participating)